Title: To Benjamin Franklin from William Franklin, 10 May 1768
From: Franklin, William
To: Franklin, Benjamin


Honored Father,
Perth Amboy, May 10th. 1768
I receiv’d your Favors of Jany. 9, 29, Feby. 13, and Mar. 13. I think I before acknowledg’d the Receipt of the Remainder of the Postscript of Decr. 19. It is not in my Power to give such particular Answers to them as I could wish, being now busily engag’d with the Assembly, who are just on the Point of Rising. Besides I am in doubt whether this will find you in England or not, as Sally writes that in your last Letters to her Mamma you mention that you shall embark for Philadelphia in May or June. I was so hurried here that I could not write by the last Packet. If on my Return to Burlington I should find that you are likely to stay another Year, I will write more fully by one of the Ships that are to sail soon from Philadelphia.
Mr. Morgann is not arriv’d, but probably he may come in a N. York Ship which is daily expected, and in which, I am told, there are several Gentlemen Passengers. After all, I am some what dubious whether it is worth Mr. H’s while to accept of a Deputation, as the Rent of the Office is so very high.

As to your coming Home by the Way of Halifax, I am at a loss what to say. The Company you are concern’d with at Philadelphia requested me to give them a Meeting when I was last there, which I did; and they laid before me a State of their Transactions. They seem to have taken a great deal of Pains in adjusting each Man’s Share, &c. but not much in Settling the Lands. However, they have lately advertis’d for Settlers,  and seem determin’d to carry on the Settlement with more Spirit for the future. Mr. Jno. Hall is anxious to be employ’d by the Company you are concern’d with in England, and thinks he can render you very great Services in procuring Settlers, &c. I send you enclos’d Copies of some Papers which he left with me. They will serve to give you some Idea of what has and may be done with your Lands in Nova Scotia. He has some Disputes with the Company at Philadelphia which I am told are left to Arbitration. I know not who are in the right, but you will be able to judge when you return.
Goddard said he would publish your Paper on Smuggling in the Chronicle, but he has not. The One relating to the Disputes in America he has printed. They are both much admired, and the latter is thought by many to be more to the Purpose than all the Farmer’s Letters put together. They indeed, are in many Parts extremely absurd and contradictory, but being wrote in a smooth, easy-flowing Stile they pass very well with great Numbers of the common People in America, and with some others.
You may rely on the Truth of the Experiment you mention in yours of Decr. 19th as I have often heard it attested by Gentlemen of whose Veracity there can be no Dispute. It is not, however I imagine, the Surface of the Water which is set on Fire but a Vapour which is stirr’d up from the Mud at the Bottom of the River, and which rises in Bubbles to the Surface. About 2[?] Years ago I tried the Experiment in some muddy Creeks near Burlington, but it did not succeed. Judge Berrien, who has often perform’d the Experiment with Success in Millstone River said he was sure he could make it do in the Creek at Burlington as it had just such a Bottom as the Millstone. We went together to the Place, but notwithstanding he took a great deal of Pains in Stirring the Mud, &c. it had no Effect that I could observe tho’ some that were present said that they could distinguish a small momentary Flame at Times. If I mistake not I have read of some such Effect having been observ’d on Stirring the Bottom of a River in England, and that it was thought to be near a Coal Mine. I purpose as I return to Burlington to make some further Enquiries concerning it, and if possible, to make the Experiment myself at Millstone. At present it is my Opinion, that it is nothing but an inflammable Vapour which arises out of the Earth on its being stirr’d, and which tho’ it passes thro’ a Body in its Passage to the Surface does not lose its Inflammability. As to the Water itself I dare say that if it is put into a Vessel and shook ever so much it cannot be set on Fire in the least. However, I hope I shall soon have it in my Power to make the Trial, which, if I do, I will acquaint you with the Result by the first Opportunity.
The Four Guineas you paid for Transcribing the Indian Accounts for Capt. Trent,  I expect to receive of him. Mr. Swinton of Edinburgh owes me Four Guineas which I have paid here to some Council for their Opinions on his Case. I have desired him to pay it to you, or, in case of your Return, to Mr. Strahan, on my Account. If my Letter to him should come into your Hands you may open it and read the Papers enclosed, and then put them under a new Cover and forward them. Perhaps they may afford you some Lights with regard to what Mr. Galloway propos’d to you some Time ago.
I hear it has been reported at Philadelphia, by Mr. Foxcroft, that you were to be appointed one of the Under Secretaries of State to Lord Hillsborough, but I am far from believing it will take Place, for the Reasons you have mention’d in several of your Letters. It is, however, much wish’d for by most People of all Parties here.
Mr. Chas. Read has received both the Opinions you sent; and your Letter of Augst. 28 to me did get safe to hand. I thought I had acknowledg’d the Receipt of it before.
I am very sorry that you think I am too apt to listen to Whisperers and Makebates,  and that there is any Danger of my being concern’d in a Family Quarrel. It is not at all my Disposition; on the contrary, I can safely say, it has been the constant Endeavor of my Life to avoid all such Quarrels, and I have not only pass’d over quietly what I have been told by others, but Things of the most provoking Nature which I have seen and heard in Person. A Regard to your Peace and Happiness has prevented your being acquainted with these Matters and the same Regard will alone be a sufficient Inducement for me to persevere in the like Conduct. Be assur’d, Sir, that you are greatly mistaken in Thinking that my Mother was not “angry with our Friends for not approving the Ma[tch ?]” &c. Whatever may be in her Letters on the Subject, you may, if you think proper to make the Enquiry, easily be convinc’d, that it not only was but is the Case at present. However, I sincerely wish that you may on your Return find that every Thing has been conducted to your Satisfaction, for as to what other People may think it is a Matter of no Consequence.

You mention in your Letter of Feb. 13th, that you were to see the Secretary of State on Paper Money Affairs, which gave me Hopes that something would have been done on that Head at the last Sessions of Parliament; but your subsequent Letter has not a Syllable on the Subject. From thence and other Circumstances I suppose that the Ministry decline making any Alterations in the late Act. A vast Number of Petitions are presented to the Assembly here for a Paper Currency to be emitted on Loan, and the Assembly and Council pass’d a Bill for Striking £100,000 for that Purpose, without making it a legal Tender. But as they declin’d Passing it with a Suspending Clause I was under a Necessity of refusing it my Assent; my Instructions requiring me not to pass any Bill whereby a Paper Currency may be issued in Lieu of Money, for the Discharge of Publick Debts or other Purposes, without a Clause suspending its Effect until his Majesty’s Pleasure should be known.
I am much surpriz’d that the Ministry should think of abandoning the Posts in the Back Country, and leave them to the Colonies to garrison and keep up. They are not in any Colony, and it will be impossible to get the Colonies to agree about the Expence of maintaining them, so that they must be drop’d, the Indians will take Possession of them, and having such strong Holds in their Country, a War will soon be the Consequence. I am glad, however, that the Ministry have at length sent over Orders for compleating the Boundary, as I think it will be attended with great Benefit to the Publick, as well as be a Means of procuring some Retribution to the Sufferers by the late Indian Depredations.
Your Sentiments on the Subject of the Farmer’s Letters gave me great Pleasure, particularly as they are very similar to what I have often express’d among our Friends here since their Publication.
It astonishes me that Mr. Grenville should complain in the House, that I had not transmitted an Account of the Manufactures carried on in this Province; for immediately upon receiving the Order I set about making the necessary Enquiries, and in less than a Month after, I sent an exact Account of them to Lord Shelburne, and, if I mistake not, I have a Letter at Home mentioning the Receipt of it. However, as soon as I return I shall transmit another Copy of the Account. It is much such a One as I find by your Letter has been transmitted by the other Governors. I have one Circumstance, however, to add, that strongly confirms the Opinion which some entertain of the Colonies not having Wool enough to make every Person in them a Pair of Stockings. There has at this Session been laid before the Assembly an exact Return of all the Slaves, Cattle, Sheep, &c in the Province, whereby it appears evidently upon Computation that even in the Counties where there are the most Sheep, there are not Three Pounds of Wool for every Householder. So that if we consider the Number of Women, Children, Servants, &c. we shall find that there is not enough to make each of them a Pair of Garters.
I could not prevail on the Assembly to make their Act for Supplying the King’s Troops exactly conformable to the Act of Parliament. But tho’ the Mode is different from what is therein directed, yet Provision is made for furnishing the Troops with all the Necessaries required. We have had a quiet Sessions, and I expect to return Home in a Day or two.
Last Monday I din’d with Mr. Bayard at his House in this Province, just opposite to New York. Genl. Gage and Sir Henry Moore came over to meet me and we spent a very agreeable Day together. They press’d Betsy and me much to go to N. York and spend some Days with them, but it was not in our Power I being oblig’d to return to finish my Business with the Assembly.
I see by a late News Paper from S. Carolina that you are chosen Agent for Georgia, by the Council and Assembly, and I should be glad to know what occasion’d it, and whether you purpose to accept of the Office.
I had no Suspicion I should have been able to have wrote so much when I first began, but I am now oblig’d to conclude, having only Time to add that Betsy joins in Love and Duty to you with Honored Sir, Your ever dutiful Son
Wm: Franklin
 
  Endorsed: W. Franklin  May 1768